Citation Nr: 0814637	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-13 807	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of a right 
tibia and fibula compound fracture, currently evaluated as 
30% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1957 to April 1960.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a May 2006 rating action that denied a 
rating in excess of 20% for residuals of a right tibia and 
fibula compound fracture.  

By rating action of April 2007, the RO granted a 30% rating 
for residuals of a right tibia and fibula compound fracture; 
the veteran appeals the 30% rating as inadequate.

In October 2007, the veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's residuals of a right tibia and fibula 
compound fracture are primarily manifested by complaints of 
ankle pain, with some ankle swelling, stable pain managed 
well with medication, good strength, and intact sensation 
shown on recent examinations, and are productive of no more 
than marked ankle disability.

CONCLUSION OF LAW

The criteria for a rating in excess of 30% for residuals of a 
right tibia and fibula compound fracture are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, 
including §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.40,  4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007)) include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify a claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability, and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

In this case, pre-rating February 2006 and post-rating May 
2007 RO letters informed the veteran and his representative 
of the VA's responsibilities to notify and assist him in his 
claim, and notified him to advise the RO as to whether there 
was medical evidence (such as statements from doctors and 
examinations containing clinical findings) showing treatment 
for his disability, and lay evidence (such as statements from 
people who witnessed his symptoms and how they affected him) 
demonstrating a worsening of disability.  Those letters also 
provided notice of what was needed to establish entitlement 
to a higher rating (evidence showing that the disability had 
worsened).  

May 2006 and May 2007 RO letters informed the veteran that, 
if an increase in disability was found, a disability rating 
would be determined by applying relevant DCs which provided 
for a range in severity from 0% to 100%, based on the nature 
and symptoms of the condition, its severity and duration, and 
its impact upon employment.  Those letters also provided 
examples of the types of medical and lay evidence that the 
veteran may submit (or ask the VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical records, employer statements, and other 
evidence showing an increase in disability. 
  
Thereafter, the veteran was afforded opportunities to 
respond.  The Board finds that the veteran has thus received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

The February 2006 and May 2007 RO letters also notified the 
veteran that the VA would make reasonable efforts to help him 
get evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  Those letters further specified what records the VA 
had received; what records the VA was responsible for 
obtaining, to include Federal records; and the type of 
records that the VA would make reasonable efforts to get, and 
requested the veteran to furnish any evidence that he had in 
his possession that pertained to his claim.  The Board thus 
finds that the 2006 and 2007 RO letters collectively satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi,   16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and  (4) a request by the VA that the 
claimant provide any evidence in his possession that pertains 
to the claim.  As indicated above, all 4 content of notice 
requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior and subsequent to the initial May 2006 rating action on 
appeal.  However, the Board finds that, in this appeal, the 
delay in issuing the full 38 U.S.C.A. § 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the veteran and his representative have been notified 
of what was needed to substantiate his claim, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2006 and 
2007 notice letters, the RO gave the veteran and his 
representative further opportunities to furnish information 
and/or evidence pertinent to the claim before it 
readjudicated it on the basis of all the evidence of record 
in April 2007.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the April 2007 
Statement of the Case, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided in the May 2006 and May 
2007 RO letters.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim.  
In March 2006, the veteran was afforded a comprehensive VA 
examination in connection with his claim; this report is of 
record and has been considered in adjudicating it.  Numerous 
VA outpatient evaluation records pertaining to the veteran's 
right lower extremity up to 2007 have been obtained.  A 
transcript of the veteran's October 2007 Board hearing 
testimony is of record.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
the Board has thoroughly reviewed all evidence of record, but 
the more critical evidence consists of the evidence generated 
during the appeal period.  However, if the VA's adjudication 
of an increased rating claim is lengthy, a claimant may 
experience multiple distinct degrees of disability that would 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision on 
that claim is made.  Thus, the VA's determination of the 
"present level" of a disability may result in a conclusion 
that the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased-
rating claim has been pending.  Cf. McClain v. Nicholson, 21 
Vet. App. 319, 323 (2007); Moore v. Nicholson, 21 Vet App. 
211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court found no basis for drawing a distinction 
between initial ratings and increased rating claims for 
applying staged ratings.  Accordingly, it was held that 
different ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  However, in this case, 
there has been no material change in the disability level, 
and a uniform rating is thus warranted.    

Under DC 5262, malunion of the tibia and fibula with marked 
knee or ankle disability warrants a 30% rating.  A 40% rating 
requires nonunion of the tibia and fibula with loose motion, 
requiring a brace.  38 C.F.R. § 4.71a.

Under DC 5256, ankylosis of a knee at a favorable angle in 
full extension, or in slight flexion between 0 and 10 
degrees, warrants a 30% rating.  A 40% rating requires knee 
ankylosis in flexion between 10 and 20 degrees.  38 C.F.R. 
§ 4.71a.

Under DC 5260, limitation of flexion of a leg to 15 degrees 
warrants a 30% rating.  30% is the maximum rating available 
under this DC.  38 C.F.R. § 4.71a.

Under DC 5261, limitation of extension of a leg to 20 degrees 
warrants a 30% rating.  A 40% rating requires limitation of 
extension to 30 degrees.  A 50% rating requires limitation of 
extension to 45 degrees.  38 C.F.R. § 4.71a.

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

Under DC 5270, ankle ankylosis in plantar flexion between 30 
and 40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30% rating.  A 40% rating requires ankylosis in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion, or eversion deformity.  38 C.F.R. § 4.71a.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a rating in excess of 30% is 
not warranted for residuals of a right tibia and fibula 
compound fracture under any applicable rating criteria.

On February 2006 VA outpatient examination, the veteran 
complained of right ankle pain only when he walked or put 
pressure on it.  Current examination showed some tenderness 
on palpation of the right lower extremity and a soft 2 cm. 
mass protruding from the right ankle.  However, there was 
full range of lower extremity motion, including the ankle, 
and normal strength, including the ankle.  There was 1+ right 
lower extremity edema.  The veteran's ankle mass was noted to 
have been present for many years and was felt to be most 
likely a lipoma.

On March 2006 VA examination, the veteran was noted to have 
had right ankle malunion after a fracture in a 1958 motor 
vehicle accident.  He currently complained of right ankle 
pain, and stated that he could walk approximately 150 yards 
before tiring.  The pain also interfered with his household 
chores, such as lawn mowing, painting, and working on a 
ladder, and his recreational activities, such as golfing, 
bicycle riding, and swimming.  Current examination showed a 
slight limp and approximately 15 degrees of varus alignment 
of the right lower limb.  Right ankle dorsiflexion and 
plantar flexion were to 10 and 20 degrees, respectively.  
Dorsalis pedis and posterior tibial pulses were palpable, and 
sensation was intact to light touch.  There was 5/5 strength 
of the plantar flexors, dorsiflexors, extensor hallucis 
longus, posterior tibialis, and peroneals.  The impression 
was post-traumatic right ankle arthritis, which the physician 
opined was due to the distal tibia and fibula malunion.

On September 2006 VA outpatient evaluation, the veteran 
complained of right leg cramps at night a few times per 
month, and a burning sensation on the top of the right foot 
once or twice per month.  The veteran's ankle pain was noted 
to be stable, and prescribed medication managed the pain 
well.  Current examination showed right ankle swelling and 
intact sensation.  

On March 2007 VA outpatient evaluation, the veteran was noted 
to be doing well.  His right ankle pain was unchanged and 
controlled with prescribed medication, and primarily occurred 
with prolonged weight bearing and walking on uneven surfaces.  
Current examination showed mild (1+) lower extremity edema 
and 2+ dorsalis pedis and posterior tibial pulses.  The 
impression was stable ankle pain, and the veteran was 
encouraged to increase his physical activity, to include 
swimming, walking, and playing golf.      

At the October 2007 Board hearing, the veteran testified that 
he used no brace, cane, or prosthetic device for his right 
lower extremity disability, and that he could walk 1.5 miles 
without significant pain.  He stated that he was able to 
perform household chores and yardwork.

As documented above, the Board finds that the medical 
evidence does not indicate at least the level of right leg 
impairment that would warrant a 40% rating under   DC 5262.  
In this regard, the Board notes that no examination during 
the rating period has shown the level of right lower 
extremity impairment that would warrant at least the next 
higher, 40% rating under any applicable criteria-that is, 
nonunion of the tibia and fibula with loose motion, requiring 
a brace, under DC 5262; limitation of right leg extension to 
30 degrees under DC 5261; right knee ankylosis in flexion 
between 10 and 20 degrees under DC 5256, or right ankle 
ankylosis in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity under DC 5270.  
In view of the findings consistently showing measurable range 
of right knee and ankle motion during the entire rating 
period under consideration, ratings under DCs 5256 and 5270 
for ankylosis are not appropriate.  

With respect to the veteran's request for separate ratings 
for knee and ankle disabilities under DC 5262, the Board 
finds that such separate ratings are not warranted, inasmuch 
as the rating criteria specify of a degree of knee or ankle 
disability, but not both joints.  DC 5262 specifically 
requires consideration of both knee and ankle residual 
disability, but contemplates assignment of a disability 
rating based on whichever joint is more disabling.  In this 
case, the veteran's right ankle is clearly more disabling 
than his right knee, and thus consideration of residual ankle 
disability provides the most equitable basis for rating the 
service-connected residuals of a right tibia and fibula 
compound fracture, inasmuch as such rating is based on the 
more disabling joint.  In this regard, the Board notes the 
February 2006 VA examination findings of full range of lower 
extremity motion, which includes the right knee, and normal 
strength.  At the October 2007 Board hearing, the veteran 
testified that his right knee was only a minimal component of 
his right lower extremity disability, stating that he only 
had some knee pain once in a while, and not very much pain, 
whereas right ankle pain was more significant.   

The Board also points out that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, additional functional impairment due 
to pain, weakness and fatigability has already been taken 
into consideration in the assignment of the current 30% 
rating.  By rating action of April 2007, the RO granted an 
additional 10% rating, for a total of 30%, for the disability 
at issue on the basis of March 2006 VA examination findings 
of additional limitation due to fatigue following repetitive 
right toe raises, as well as the veteran's problems with 
prolonged walking and performing household chores.  Moreover, 
the veteran does not functionally meet the criteria for a 40% 
rating under DC 5262, even considering DeLuca.  

Additionally, the Board finds that there is no showing that 
the veteran's residuals of a right tibia and fibula fracture 
reflected so exceptional or unusual a disability picture as 
to warrant assignment of any higher rating on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The veteran's symptoms and clinical findings 
as documented in the 2006 and 2007 medical reports and 
hearing testimony do not objectively show that the right 
lower extremity disability markedly interfered with his 
employment (i.e., beyond that contemplated in the assigned 
rating), or required frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards, and the Board finds that a schedular 
rating is adequate in this case.  The veteran complained of 
right ankle pain on March 2006 VA examination, but he was 
currently retired from his job, and his ankle injury was 
noted not to have inhibited him from working, although it 
made him go a little bit slower at times.  At the October 
2007 Board hearing, the veteran testified that he retired 
from work in 2001, and that his right leg disability played 
no role in his retirement.  Hence, the Board concludes that 
the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 30% for residuals of a right tibia 
and fibula compound fracture must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

A rating in excess of 30% for residuals of a right tibia and 
fibula compound fracture is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


